Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 1 of 9            FILED
                                                                 2020 Oct-30 PM 04:12
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




           EXHIBIT 1
        Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 2 of 9
                                   DOCUMENTl




             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                                                             Exhibit 1
AARON LAMONT JOHNSON,
                PLAINTIFF,
v.                                          CASE NO.     ('V'l.010- 15
CURTIS JACKSON, AKA, 50 CENT,
ISIAH WRIGHT, JR,                             FILED rN OFFICE
JOHN DOE OWNER OF G UNIT FILMS
CORPORATION,                                       AP� 2 8 2020        'l



JOHN DOE OWNER OF ABC 33/40                       G!P.C,.,;ff CLERK
                                                BESSEME R DMSK)N
CORPORATION,                               JEFFERSON   cou�      ALAB"J •A
                DEFENDANTS.
                              PLAINTIFF DEMANDS A TRIAL BY JURY.
                                COMPLAINT
                                 COUNT I
     COMES NOW, Plaintiff, Aaron Lamont Johnson and hereby files
this Civil Action against defendants Curtis Jackson, AKA SO
Cent, Isiah Wright, Jr., John Doe owner of G Unit Films, and
John Doe owner of ABC 33/40 corporation, for invasion of
privacy, and violation of Plaintiffs right to publicity.
Plaintiff seeks compensation and punitive awards for damages,
a declaratory judgment, and injunctive relief.
                               JURISDICTION
     1. The Court has jurisdiction over the Plaintitt•s claims
of invasion of privacy under the First Amendment to the United
States Constitution and Section 4 of the Constitution of Alabama
of   1901.




                                    1.
         Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 3 of 9
                                   DOCUMENT 1




   2. The Court has jurisdiction over the Plaintiff's claims
of violation of right of publicity under §6-5-772 and §6-5-
774 Alabama code of 1975.
                                  PARTIES
   3. Plaintiff Aaron Lamont Johnson is a State prisoner
confined to the Alabama Department of Corrections William E.
Donaldson facility addressed at 100 Warrior Lane, Bessemer,
Alabama 35023.
   4. Defendant Curtis Jackson is a producer of the television
show "For Life". His address is ABC 33/40, 800 Concourse Pkwy
#200, Hoover, Alabama 35244.
   5. Defendant Isaiah Wright, Jr., is a producer of the tele­
vision show   11   For Life". His address is ABC 33/40, 800 Concourse
Pkwy,#200, Hoover, Alabama 35244.
   6. Defendant John Doe is owner of G Unit Films corporation.
His address is ABC 33/49, 800 Concourse Pkwy #200, Hoover,
Alabama 35244.
   7. Defendant John Doe is owner of ABC 33/40 corporation. His
address is ABC 33/40, 800 Concourse Pkwy #200, Hoover, Alabama
35244.
              VIOLATION OF PLAINTIFF'S RIGHTS TO PRIVACY
   8. Plaintiff avers that the defendants without his consent
benefited from the commercial use of his name and life story,
by imitating him on the public television show "For Life" as
fictional character "Aaron Wallace 0 in violation of his right
to proivacy under the First Amendment of the United States
Constitution and Section 4 of the Alabama Constitution of 1901.


                                     2.
      Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 4 of 9
                                 DOCUMENT 1




   9. For over four years Plaintiff has mailed all defendants
copies of his life story, court records of his criminal case
(no. CC 92-3103, CC 92-3104, CC 92-3105, and CC 95-521), press
releases pertaining to the court system and the prison system.
  10. The defendants without Plaintiff's consent has taken his
name and life story, court records of his pleadings, and press
releases, and created the television show "For Life'* based on
a fictional character "Aaron Wallace."
  11. Plaintiff avers that there are numerous similarity between
his life story and the defendants fictional character "Aaron
Wallace" on the television show °For Life".
  12. The Plaintiff and the defendants fictional character
.. Aaron Wallace" both have the same first names 11aaron11 •
  13. The Plaintiff and the defendants fictional character
"Aaron Wallace" both claim they are actual innocent and was
wrongfully convicted of the criminal offenses they were in
prison for.
  14. The Plaintiff and the defendants fictional character
"Aaron Wallace 11 both claim police informers caused them to be
wrongfully convicted.
 15. The Plaintiff and the defendants fictional character
"Aaron Wallace" both claim their prosecutors withheld and
suppressed exculpatory evidence from their defense in violation
of United States Supreme court clearly established law
Brady v Maryland, 10 L. Ed. 2d 215 (1963).
  16. The Plaintiff and the defendants fictional character
"Aaron Wallace 11 prosecutors sought to be elected to public
office.
                                  3.
          Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 5 of 9
                                   DOCUMENTl




      17. The Plaintiff and the defendant fictional character
"Aaron Wallace" both have legal degrees.
      18. The Plaintiff and the defendants fictional character
"Aaron Wallace" both represent themselves as well as other
prisoners in court and prison Administrative proceedings.
      19. The Plaintiff and the defendants fictional character
11   Aaron Wallace" both have successfully litigated prisoners
criminal cases requiring courts to release those prison·�rs
from prison.
      20. The Plaintiff and the defendants fictional character
nAaron Wallace" both have had prison Administrative decisions
by wardens overturned.
     21. The Plaintiff and the defendants fictional character
"Aaron Wallace" both have won court judgments against wardens.
      22. The Plaintiff and the defendants fictional character
"Aaron Wallace" both have caucasain supporters and advocates.
     23. Plaintiff avers that the defendants without his consent
from at least February,2020, until the filing of this complaint
every Tuesday between the times of 9:00pm to 10:00pm have
benefitted from the commercial use of his name and life story,
by imitating him as fictional character        11
                                                    Aaron Wallace" on
every episode of the television show "For Life" broadcasted
on the defendants Johnson Doe public television network ABC
33/40.




                                     4.
      Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 6 of 9
                                DOCUMENT 1




                              COUNT II
              VIOLATION OF PLAINTIFF RIGHT OF PUBLICITY
  24. Plaintiff avers that the defendants without his consent
benefitted from the commercial use of his name and life story
by imitating him on the public television show "For Life" as
fictional character "Aaron Wallace" in violation of his right
of publicity, in violation of Alabama Right of Publicity Act
§6-5-772 and §6-5-774 Alabama code of 1975.
  25. Plaintiff avers that for over four years he has mailed
all defendants copies of his life story, court records of his
criminal case (no. CC 92-3103, CC 92-3104, CC 92-3105, and
CC 95-521), press releases pertaining to the court system and
prison system.
  26. The defendants without Plaintiff's consent has taken his
name and life story, court records of his pleadings, and press
releases, and created the television show "For Life" based on
a fictional character named 0Aaron Wallace".
 27. Plaintiff avers that there are numerous similarity between
his life story and the defendants fictional character ''Aaron
Wallace" on the television show "For Life".
 28. The Plaintiff and the defendants fictional character
"Aaron Wallacell both have the same first name uAaron".
  29. The Plaintiff and the defendants fictional character
uAaron Wallace" both claim they are actual innocent and was
wrongfully convicted of the criminal offense they were in
prison for.


                                 5.
          Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 7 of 9
                                   DOCUMENT 1




  30. The Plaintiff and the defendants fictional character
"Aaron Wallace" both claim police informers caused them to be
wrongfully convicted.
  31. The Plaintiff and the defendants fictional character
"Aaron Wallace" both claim their prosecutors withheld and
suppressed exculpatory evidence from their defense in violation
of United States Supreme Court clearly established law
Brady v Maryland, 10 L. Ed. 2d 215 (1963)
  32. The Plaintiff and the defendants fictional character
"Aaron Wallace" prosecutors sought to be elected to public
office.
  33. The Plaintiff and the defendants fictional character
"Aaron Wallace" both have legal degrees.
  34. The Plaintiff and the defendants fictional character
"Aaron Wallace tt both represent themselves as well as other
prisoners in court and prison Administrative proceedings.
  35. The Plaintiff and the defendants fictional character
"Aaron Wallace" both have successfully litigated prisoners
criminal cases requiring courts to release those prisoners
from prison.
  36. The Plaintiff and the defendants fictional character
"Aaron Wallace" both have won court judgments against wardens.
  37. The Plaintiff and the defendants fictional character
"Aaron Wallace" both have had prison Administrative wardens
decisions overturned.
  38. The Plaintiff and the defendants fictional character
"Aaron Wallacet! both have caucasain supporters and advocates.


                                     6.
       Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 8 of 9
                                 DOCUMENT 1




   39. Plaintiff avers that the defendants without his consent
from at least February,2020, until the filing of this complaint
every Teusday between the times of 9:00pm to 10:00pm , have
benefitted from the commercial use of his name and life story,
by imitating him as fictional character "Aaron Wallace" on every
episode of the television show "For Life", broadcasted on the
defendant John Doe public television network ABC 33/40.
  WHEREFORE, Plaintiff requests that the court grant the
following relief:
   A. Issue a declaratory judgment stating that
   1. The defendants benefit from the commercial use of Plaintiff
name and life story without his consent violates the Plaintiff's
rights to privacy under the First Amendment of the United States
Constitution and Section 4 of the Alabama Constitution of 1901.
   B. Issue an injuction ordering defendants to:
   1. Immediately stop using Plaintiff's name and life story
to benefit without his consent and compensating him.
   C. Award compensation damages in the following amount:
   1. 100 million dollars jointly and severally for the commer-
cial use of Plaintiff's name and life story without his consent.
   D. Award punitive damages in the following amount:
   1. 50 million dollars each against every defendant.
   E. A public apology for using Plaintiff's name and life
story without his consent.
   F. Grant such other relief as it may appear that Plaintiff
is entitled.


                                 7.
     Case 2:20-cv-01710-GMB Document 1-1 Filed 10/30/20 Page 9 of 9
                              DOCUMENTl




Dated:_l_/36 20




                                      Aaron Lamon
                                      AIS#190394
                                      100 Warrior Lane
                                      Bessemer, Alabama
                                                  35023




                                 8.
